UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ☑ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-51772 DEXTERA SURGICAL INC. (Exact name of registrant as specified in its charter) Delaware 94-3287832 (State or other jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 900 Saginaw Drive Redwood City, California 94063 (650) 364-9975 (Address, including zip code, and telephone number, including area code, of principal executive offices) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.001 par value per share The NASDAQ Stock Market LLC Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ☐ No ☑ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ☐ No ☑ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☑ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No ☐ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company☑ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ☐ No ☑ The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as of December 31, 2015, was approximately $13.9 million (based on the closing sales price of the registrant’s common stock as reported by the NASDAQ Global Market, on December 31, 2015). For purposes of this disclosure, shares of common stock held by each officer and director (and entities affiliated therewith) have been excluded in that such persons may be deemed to be “affiliates” as that term is defined under the Rules and Regulations of the Securities Exchange Act of 1934. This determination of affiliate status is not necessarily conclusive. Excludes 191,474 shares of Series A Convertible Preferred Stock, which the registrant does not consider common equity. The number of shares of common stock outstanding as of October 6, 2016, was 8,927,830. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s Proxy Statement for its 2016 Annual Meeting of Stockholders to be filed with the Securities and Exchange Commission within 120 days after the registrant’s fiscal year ended June 30, 2016, are incorporated by reference in Part III, Items 10-14 of this Annual Report on Form 10-K. DEXTERA SURGICAL INC. ANNUAL REPORT ON FORM 10-K For the Year Ended June 30, 2016 TABLE OF CONTENTS Page PART I Item 1. Business 1 Item 1A. Risk Factors 19 Item 1B. Unresolved Staff Comments 37 Item 2. Properties 37 Item 3. Legal Proceedings 37 Item 4. Mine Safety Disclosures 37 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 37 Item 6. Selected Financial Data 38 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 39 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 51 Item 8. Financial Statements and Supplementary Data 52 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 78 Item 9A. Controls and Procedures 78 Item 9B. Other Information 78 PART III Item 10. Directors, Executive Officers and Corporate Governance 78 Item 11. Executive Compensation 79 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 79 Item 13. Certain Relationships and Related Transactions, and Director Independence 79 Item 14. Principal Accountant Fees and Services 79 PART IV Item 15. Exhibits, Financial Statement Schedules 79 Signatures 81 This Annual Report on Form 10-K contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, which are subject to the “safe harbor” created by those sections. Forward-looking statements are based on our management’s beliefs and assumptions and on information currently available to our management. In some cases, you can identify forward-looking statements by terms such as “may,” “will,” “should,” “could,” “would,” “expect,” “plan,” “anticipate,” “believe,” “estimate,” “project,” “potential” and similar expressions intended to identify forward-looking statements. These statements involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance, time frames or achievements to be materially different from any future results, performance, time frames or achievements expressed or implied by the forward-looking statements. We discuss many of these risks, uncertainties and other factors in this Annual Report on Form 10-K in greater detail under the heading “Risk Factors.” Given these risks, uncertainties and other factors, you should not place undue reliance on these forward-looking statements. Also, these forward-looking statements represent our estimates and assumptions only as of the date of this filing. You should read this Annual Report on Form 10-K completely and with the understanding that our actual future results may be materially different from what we expect. We hereby qualify our forward-looking statements by our cautionary statements. Except as required by law, we assume no obligation to update these forward-looking statements publicly, or to update the reasons actual results could differ materially from those anticipated in these forward-looking statements, even if new information becomes available in the future. Reverse Stock Split On February16, 2016, we filed an amendment to our certificate of incorporation to effect a one-for-ten reverse split of our outstanding common stock (the “Reverse Split”). All shares of common stock, stock options, warrants to purchase common stock, the conversion rate of preferred stock and per share information presented in this annual report have been adjusted to reflect the Reverse Split on a retroactive basis for all periods presented and all share information is rounded down to the nearest whole share after reflecting the Reverse Split. PART I Item 1. Business Overview We are commercializing and developing our MicroCutter 5/80™ stapler based on our proprietary “staple-on-a-strip” technology for use by thoracic, pediatric, bariatric, colorectal and general surgeons. We recently changed our company’s name to Dextera Surgical Inc., from Cardica, Inc., and rebranded the latest version of our MicroCutter XCHANGE® 30 combo device as the Dextera MicroCutter 5/80 stapler. The MicroCutter 5/80, which is currently commercially available, is a cartridge-based microcutter device with a 5 millimeter shaft diameter, 80 degrees of articulation, and a 30 millimeter staple line cleared for specified indications for use in the United States, and in the European Union, or EU, for a broader range of indications for use. We previously had additional products in development, including the MicroCutter XCHANGE® 45, a cartridge-based microcutter device with an 8 millimeter shaft and a 45 millimeter staple line, and the MicroCutter FLEXCHANGE™ 30, a cartridge-based microcutter device with a flexible shaft to facilitate endoscopic procedures requiring cutting and stapling; however, we suspended development of these additional potential products to focus solely on development of the first MicroCutter XCHANGE 30, and now the MicroCutter 5/80. We completed an assessment by an independent market research firm of the U.S. market for the MicroCutter 5/80 which identified a potential market opportunity exceeding $250 million annually. In addition, we estimate that the commercially available MicroCutter 5/80, along with our additional potential products, if developed, would be suited for use in approximately 1.4 million procedures annually in the United States, involving, we estimate, over four million staple cartridge deployments, three million of which we believe would be deployed in laparoscopic procedures. 1 In March 2012, we completed the design verification for and applied Conformité Européenne, or the CE Mark, to the MicroCutter XCHANGE 30 (where we use the term “MicroCutter XCHANGE 30” in this Annual Report we refer to earlier versions of the MicroCutter XCHANGE 30, not the latest version we rebranded as the MicroCutter 5/80) and, in December 2012, began a controlled commercial launch of the MicroCutter XCHANGE 30 in Europe. We received from the United States Food and Drug Administration, or FDA, 510(k) clearances for the MicroCutter XCHANGE 30 and MicroCutter XCHANGE 30 blue cartridge reload in January 2014, and for the MicroCutter XCHANGE 30 white cartridge reload in February 2014, for use in multiple open or minimally-invasive surgical procedures for the transection, resection and/or creation of anastomoses in small and large intestine, as well as the transection of the appendix. The blue reload is a cartridge inserted in the MicroCutter XCHANGE 30 to deploy staples for use in medium thickness tissue, and the white reload is a cartridge inserted in the MicroCutter XCHANGE 30 to deploy staples for use in thin tissue. In March 2014, we made our first sale of the MicroCutter XCHANGE 30 in the United States, and subsequently temporarily suspended our controlled commercial launch in November 2014 as we shifted our focus to improved performance based on surgeons’ feedback. In April 2015, we resumed our controlled commercial launch primarily in Europe of the MicroCutter XCHANGE 30 for thinner tissue usually requiring deployment of white reloads. In November 2015, we issued a voluntary withdrawal of the MicroCutter XCHANGE 30 blue cartridges from the market, and continued to sell the MicroCutter XCHANGE 30 device solely for use with the white cartridge. While we continued this controlled commercial launch, our goal was to complete product improvements on the MicroCutter 5/80 which accommodates thicker tissue by enabling deployment of both white and blue reloads. We have since ceased the production of the MicroCutter XCHANGE 30 and although we will continue to sell the MicroCutter XCHANGE 30 until we have depleted the remaining finished goods inventory, we are now focusing on producing and selling the MicroCutter 5/80. To further expand the use of the MicroCutter 5/80, we submitted 510(k) Premarket Notifications to the FDA, to expand the indications for use to include vascular structures, and in January 2016, received FDA 510(k) clearance to use the MicroCutter 5/80 with a white reload and in July 2016, received FDA 510(k) clearance to use the MicroCutter 5/80 with a blue reload, both for the transection and resection in open or minimally invasive urologic, thoracic, and pediatric surgical procedures. These clearances complement the existing indications for use of the MicroCutter 5/80 in surgical procedures in the small and large intestine and in the appendix. Following the 510(k) clearances, we are currently conducting our evaluation of the MicroCutter 5/80, that deploys both blue and white cartridges, with selected centers of key opinion leaders throughout the U.S. andEuropethrough initial market preference testing to validate the clinical benefits prior to broadening our commercial launch We also initiated the MATCH registry, a post-market surveillance registry, the MicroCutter-Assisted Thoracic Surgery Hemostasis (“MATCH”) registry to evaluate the hemostasis (stopping of blood flow) and ease-of-use for the MicroCutter 5/80. This is a prospective, open-label, multi-center registry andweplan to enroll up to 120 patients requiring surgical stapling during a lobectomy (surgical removal of a lobe of an organ) or segmentectomy (surgical removal of a segment of a lung lobe) at leading centers in the U.S. andEurope. We are also attempting to expand use of our MicroCutter 5/80 in the international market with selected regulatory filings. We submitted our application to Health Canada for regulatory approval of our MicroCutter XCHANGE 30 and the white cartridge reload and, in March 2016, received a medical device license to market in Canada. Although we are licensed to market the MicroCutter XCHANGE 30 with white reloads in Canada, we intend to wait until we file an amendment for the MicroCutter 5/80 with Health Canada for regulatory approval before we can market the MicroCutter 5/80 in Canada. In addition, in August 2013, our exclusive distributor in Japan, Century Medical, Inc., or Century, filed for regulatory approval of our white and blue cartridge reloads with the Pharmaceuticals and Medical Devices Agency, or PMDA, in Japan and in April 2014, filed for approval for the MicroCutter XCHANGE 30 stapler with TUV Rheinland Japan Ltd, a registered third-party agency in Japan, and received approvals in late 2014 for both reloads and stapler, to market in Japan. Also, in January 2015, Century submitted an application to PMDA relating to a change in the material of the reload insert component within the reloads, changing the distal tip of the reload insert material from a Vectra Liquid Crystal Polymer, or LCP, to IXEF Polyarylamide, or IXEF, and received approval in August 2015 to market in Japan. Though approvals of the MicroCutter XCHANGE 30 and reloads for marketing in Japan have been obtained, Century intends to wait until we release the MicroCutter 5/80 to Century and Century will need to file additional regulatory approvals with the Ministry of Health to market the MicroCutter 5/80 in Japan. We believe that the MicroCutter 5/80 is differentiated in the market compared to currently marketed staplers due to its significantly reduced size and ability to articulate up to 80 degrees. Prior to 2009, our business focused on the design, manufacture and marketing of proprietary automated anastomotic systems used by cardiac surgeons to perform coronary bypass surgery. Our C-Port® Distal Anastomosis Systems, or C-Port systems, are sold in the United States and Europe. The C-Port systems are used to perform a distal anastomosis, which is the connection between a bypass graft vessel and the target coronary artery. As of June 30, 2016, more than 15,000 C- Port systems had been sold in the United States and Europe. We also currently sell our PAS-Port® Proximal Anastomosis System, or PAS-Port system, in the United States, Europe and Japan. The PAS-Port system is used to perform a proximal anastomosis, which is the connection of a bypass graft vessel to the aorta or other source of blood. As of June 30, 2016, more than 44,500 PAS-Port systems had been sold in the United States, Europe and Japan. Historically, we have generated revenues primarily from the sale of automated anastomotic systems; however, we started generating revenues from the commercial sales of the microcutter products since its introduction in Europe in December 2012, and in the United States in March 2014, and through June 30, 2016, we have generated $1.8 million of net product revenues from the commercial sales of the microcutter products. In November 2015, we issued a voluntary withdrawal of the MicroCutter XCHANGE 30 blue cartridges from the market, as the MicroCutter XCHANGE 30 device sold primarily in Europe was labeled for use with the white cartridge only. The impact of the returned products from the voluntary withdrawal was not significant. Our Strategy Our goal is to advance the state of the art in less invasive and minimally invasive surgical procedures which have many advantages relative to patient clinical and economic outcomes and may expand the market. Our strategy is to commercialize a series of products based upon our proprietary “staple-on-a-strip” technology which enables us to provide thoracic, pediatric, bariatric, colorectal and general surgeons with products that offer significantly greater functionality than those in the market today. Our technology enables us to develop products that are smaller in size and offer greater articulation than currently available devices. The principal elements of our strategy to achieve our vision and goals include: • Leveraging our proprietary “staple-on-a-strip” technology to develop a broad range of surgical stapling devices that advance the state of the art. Our proprietary “staple-on-a-strip” technology enables us to develop products with innovative features such as consistent staple forms, significantly reduced tool shaft diameter and increased articulation of the end-effector. Together these advances in microcutter/stapler design enable surgeons to perform procedures on a broader array of patients and to develop procedural methods previously unattainable with existing products in the market. 2 • Commercializing our microcutters. The first commercialized product in our planned family of products was the MicroCutter XCHANGE 30 which incorporated all of these features. We have since ceased the production of the MicroCutter XCHANGE 30 and although we will continue to sell the MicroCutter XCHANGE 30 until we have depleted the remaining finished goods inventory, we are now focusing on producing and selling the MicroCutter 5/80. We are currently conducting our evaluation of the MicroCutter 5/80, using both blue and white cartridges, with selected centers of key opinion leaders throughout the U.S. andEuropethrough initial market preference testing to validate the clinical benefits prior to broadening our commercial launch. We also initiated the MATCH registry, a post-market surveillance registry, to evaluate the hemostasis and ease-of-use for the MicroCutter 5/80. This is a prospective, open-label, multi-center registry andweplan to enroll up to 120 patients requiring surgical stapling during a lobectomy or segmentectomy at leading centers in the U.S. andEurope. We have agreements for the microcutter products with four distributors in Europe. In addition, in August 2014, we established a subsidiary in Germany, Cardica, GmbH, and we are currently in the process of changing it to Dextera Surgical GmbH, to facilitate direct sales of the microcutter products. Our sales strategy is to focus on building strong relationships with leading clinicians who are considered to be “thought leaders” in their institutions and surgical specialties. We work closely with a limited number of targeted clinical sites to achieve routine clinical adoption of the MicroCutter 5/80 for surgical procedures in which we believe its key features are most differentiated from existing devices. We plan to leverage the lessons learned from this experience and the clinical experience of these key opinion leaders to build the foundation for a broader commercial launch of the MicroCutter 5/80. We have a distribution agreement, signed in 2011, with Century with respect to distribution of our planned microcutter products in Japan. We believe that our technology can be adapted for a variety of surgical stapling devices, including our proposed future products, the MicroCutter XCHANGE 45 and the MicroCutter FLEXCHANGE 30. These potential products are described under “Microcutter Products and Planned Future Products” below. By leveraging our technology, we believe we will expand our commercial opportunity into additional surgical markets. • Obtaining further U.S. and international regulatory clearance of the MicroCutter 5/80 that will expand our market opportunity . In the United States, to further expand the use of our MicroCutter 5/80, we submitted 510(k) Premarket Notifications to the FDA, to expand the indications for use to include vascular structures, and in January 2016, received FDA 510(k) clearance to use the MicroCutter 5/80 with a white reload, and in July 2016, received FDA 510(k) clearance to use the MicroCutter 5/80 with a blue reload, both for the transection and resection in open or minimally invasive urologic, thoracic, and pediatric surgical procedures. These clearances complement the existing indications for use of the MicroCutter 5/80 in surgical procedures in the small and large intestine and in the appendix. In addition to existing regulatory clearances in the U.S., approvals of the MicroCutter XCHANGE 30 and cartridges in Japan and a medical device license to market the MicroCutter XCHANGE 30 with white reloads in Canada, we intend to wait until we file an amendment for the MicroCutter 5/80 with Health Canada for regulatory approval before we can market the MicroCutter 5/80 in Canada. • Establishing a strong proprietary position. As of June 30, 2016, we had 147 issued U.S. patents, of which 52 are related to our microcutter products, 48 additional U.S. patent applications, of which 32 are related to our microcutter products, 26 issued foreign patents, of which nine are related to our microcutter products, and another 39 patent applications, of which 35 are related to microcutter products filed in selected international markets. We plan to continue to invest in building our intellectual property portfolio. Microcutter Industry Background Evolution of surgical techniques Open surgery has been the most common form of surgery for many decades. Using open surgical techniques, a surgeon generally creates an incision large enough to allow a direct view of the operating field and inserts the instruments necessary to manipulate the patient's tissues. The large incisions and significant tissue manipulation involved in open surgery cause trauma to the patient, resulting in extended hospitalization and recovery times, increased hospital costs, and additional pain and suffering. Over the past thirty years, technological innovations such as enhanced imaging and instrumentation have facilitated visualization and surgical access through smaller and smaller incisions. These improvements have enabled surgeons to reduce patient trauma, hospital stays and morbidity, while improving recovery times and cosmetic results. This evolution has both been made possible by, and created opportunities for, the development of new categories of surgical devices. Minimally invasive, laparoscopic (abdominal or pelvic cavities) or thoracoscopic (chest cavity) surgery replaces the large incision typically required for open surgery with several small abdominal/thoracic openings and tubes, referred to as ports, that provide access to the organs upon which the surgeon needs to operate. The surgeon uses an endoscope to view the operating field and inserts specialized instruments through the ports to carry out the procedure. The advantages of laparoscopic/thoracoscopic surgery compared to traditional open surgical procedures include shorter post-operative recovery periods with less pain, shorter hospital stays, decreases in post-operative complications and a quicker return to routine activities. 3 Laparoscopic surgery was originally used by gynecologists for the diagnosis and treatment of diseases of the ovary and uterus. Removal of the gall bladder by laparoscopic techniques was introduced in the late 1980s. Since that time, many of the procedures that were performed in the past utilizing traditional open surgical techniques have transitioned to minimally invasive surgical approaches including procedures on the appendix, stomach, lungs, colon, uterus and other organs. More recently, minimally invasive surgeons are using fewer and fewer abdominal openings and ports, such as in single incision surgery, in which the surgeon operates almost exclusively through a single entry point, typically the patient’s navel. Unlike a traditional multi-port laparoscopic approach, single port surgery leaves only a single small scar. Single incision surgery has been used to perform many types of surgery, including removal of the appendix, gall bladder and portions of the lung or colon, as well as bariatric surgeries including gastric bypass and sleeve gastrectomy. We believe the realization of the full potential of minimally invasive surgery will depend upon the availability of surgical instruments and devices that address the unique challenges of these procedures by offering advanced capabilities, including smaller instrument shaft diameters, increased end-effector articulation, flexible shaft instruments, better ergonomics and greater ease of use than are provided by currently available devices. Market The use of disposable devices for closing and/or cutting in both traditional and laparoscopic/thoracoscopic surgical procedures has been broadly adopted clinically in a number of surgical specialties including colorectal, bariatric, gynecologic, urologic and thoracic surgery. We completed an assessment by an independent market research firm of the US market for the MicroCutter 5/80 which identified a potential market opportunity exceeding $250 million annually. In addition, we estimate that the commercially available MicroCutter 5/80, along with our additional potential products, if developed, would be suited for use in approximately 1.4 million procedures annually in the United States, involving, we estimate, over four million staple cartridge deployments, three million of which we believe would be deployed in laparoscopic procedures. Current Devices for Surgical Stapling Current, conventional surgical stapling technology generally involves: • individually placing sets of staples in reloadable cartridges, designed for single use; • using a deployment tool, consisting of a handle and shaft (typically with a minimum diameter of 12 millimeters), that is reusable within a single surgical procedure; • using cartridges that can be loaded, following each deployment, into a receptacle at the end of the deployment tool; • deploying multiple U-shaped wires against a deforming surface, called an anvil, to reshape the wires into B-shaped wires and thereby connecting or sealing tissue; and • deploying multiple rows of staples, usually two to three rows per side, with a tissue dividing cut between the rows. Unlike many other surgical instruments and devices, there have been few significant innovations in surgical stapling technology over the past 15 years. Microcutter Product Development Based upon much of the technology we developed for our cardiac surgery anastomosis products, we are developing and have begun commercialization of our MicroCutter XCHANGE 30 and MicroCutter 5/80. We believe that our endoscopic microcutter design potentially addresses many of the limitations in currently available stapling products and provides surgeons with a smaller and more effective stapling and cutting device for more minimally invasive surgical procedures. Key features of our commercially available MicroCutter 5/80 and our planned microcutter products include: • Staple Design and Formation. Our microcutter products utilize our innovative three dimensional, or 3D, staple design, which we engineered in connection with our vascular anastomotic products, that in vascular applications allows single rows of staples to effectively prevent blood leakage at physiological blood pressures. These 3D staples allow for a large contact surface between staple and tissue, which is designed to improve sealing while reducing the likelihood of the staple cutting through tissue. These 3D staples are guided into their final shape by the anvil rather than forced to buckle as is the case with U-shaped wire staples, which reduces the forming forces and is designed to help to reduce the likelihood of malformed staples. The 3D design with a rectangular cross-section increases staple stiffness compared to round wire, resulting in a much stronger final form that is more resistant to opening or yielding. 4 • Device Size. By changing the technology used to form the staple, we are able to design our microcutter products to have a smaller-sized end-effector and tool shaft. Depending upon the chosen staple line length and staple height, the microcutter’s outer diameter could be as small as five millimeters. Due to its smaller size, our microcutter should enable procedures requiring minimal access, such as robot-assisted surgery and the emerging area of single incision laparoscopic surgery. • “Staple-On-A-Strip” Technology. We have further advanced our 3D staple technology in connection with the microcutter product line by introducing an innovative design in which 3D staples are stamped from sheet metal and left connected to a metal band that is then loaded into the cartridge. This differs from conventional technology in which individual staples are typically loaded into cartridge bays. • Improved Staple Formation . We have designed our microcutter products to deploy staples with significantly lower deployment forces than conventional staplers. Reduced deployment forces potentially give the user more control during deployment. Additionally, our compact staple mechanism allows more design space to be dedicated to the anvil, which helps to ensure favorable tissue compression. These features combine to result in consistent staple formation. • Articulation, Rotation and Handling . End-effector size, articulation and rotation improve tissue access and ease of use, and we believe both are expected by surgeons in stapling devices. Our microcutter products articulate as much as 80 degrees, compared to the 45 degrees of maximum articulation achieved with the vast majority of currently marketed linear stapling technologies. In addition, all of our planned future microcutter products are planned to be designed to enable 360-degree rotation of the end-effector. Our MicroCutter 5/80 is a single-hand operated device: 360 degree rotation with up to 80 degree articulation accomplished with two articulation buttons integrated into a single knob at the end of the handle. Microcutter Products and Planned Future Products We have begun a controlled commercial launch, primarily in Europe, of the MicroCutter 5/80. Once the MicroCutter 5/80 has received broad commercial acceptance, subject to regulatory clearances and sufficient funds to do so, we intend to launch a full range of surgical stapling devices that cover the needs of thoracic, pediatric, bariatric, colorectal and general surgeons as shown in the table below. These future products, if developed, would provide staple line lengths from 30 to 45 millimeters, come in shaft diameters ranging from five to ten millimeters, accommodate staple heights from 2.0 to 5.3 millimeters, articulate up to 80 degrees, and would have a cartridge-based or reload-based design combined with our unique “staple-on-a-strip” technology. In addition, subject to the caveats set forth above, we intend to expand the microcutter product line by introducing products with flexible shafts to facilitate minimally invasive procedures. The following table summarizes our current and planned microcutter product line; the MicroCutter 5/80 is our only currently commercial product and the only current product we are actively developing: MicroCutter Product Line Pro d uct Fam i ly Stapl e Lin e L ength Shaft Articu l ati o n Micr o C u tte r 5/80 30mm 5 mm, Rigid Up to 80degrees Micr o C u tte r XCHANG E 45 45mm 8 mm, Rigid Up to 80degrees Micr o C u tte r FLEXCHA N GE 30 30 mm 5mm, Flexible Up to 80degrees MicroCutter 5/80 and XCHANGE Product Family The MicroCutter 5/80 and XCHANGE names refer to the current and planned group of cartridge-based microcutter products with rigid shafts that include our proprietary “staple-on-a-strip” technology. The first product in this family is the MicroCutter 5/80 with a 30 mm staple line length. This 5 mm stapling device has been developed with up to 80 degrees of articulation. We also developed and launched additional versions of the MicroCutter 5/80 including reloads with a curved plastic tip at the distal end to facilitate surgeon vision and access for vascular surgical procedures and a version of the MicroCutter 5/80 with a shorter shaft to facilitate certain surgeries. Subsequently, the MicroCutter XCHANGE 45 with 45mm staple line length, if developed, will also be cartridge-based. We believe that the MicroCutter 5/80 is and will be differentiated in the market compared to currently marketed staplers due to its significantly reduced size and ability to articulate up to 80 degrees. 5 M icroCutter FLEXCHANGE Planned Product The MicroCutter FLEXCHANGE name refers to the planned reload-based microcutter product with a flexible shaft that will also include our proprietary “staple-on-a-strip” technology. The only product currently planned with this feature is the MicroCutter FLEXCHANGE 30 with a 30 mm staple line length. We expect this product would be the first and only 5 mm stapling device available on the market with a flexible shaft and, if developed, would be developed with up to 80 degrees of articulation as currently there are no other products on the market that have these characteristics. This device is planned to facilitate endoscopic procedures requiring cutting and stapling. Microcutter Technology License Agreement On August 16, 2010, we entered into a license agreement with Intuitive Surgical Operations, Inc., or Intuitive Surgical, pursuant to which we granted to Intuitive Surgical a worldwide, sublicenseable, exclusive license to use our intellectual property in the robotics field in diagnostic or therapeutic medical procedures, excluding vascular anastomosis applications, referred to as the License Agreement. In consideration for this license, we received an up-front license fee of $9.0 million. Each party has the right to terminate the License Agreement in the event of the other party’s uncured material breach or bankruptcy. Following any termination of the License Agreement, the licenses granted to Intuitive Surgical will continue, and, except in the case of termination for our or Intuitive Surgical’s uncured material breach or insolvency, Intuitive Surgical’s payment obligations will continue as well. Under the License Agreement, Intuitive Surgical has rights to improvements in our technology and intellectual property over a specified period of time. On December 31, 2015, we and Intuitive Surgical amended the license agreement to include, among other things, an agreement providing for a feasibility evaluation and potential development of a surgical stapling cartridge for use with Intuitive Surgical’s da Vinci Surgical Systems Under the terms of the amendment, Intuitive Surgical paid a one-time, non-refundable and non-creditable payment of $2.0 million to extend its rights to improvements in our stapling technology and certain patents until August 16, 2018, and to provide for a feasibility evaluation period from December 31, 2015 to June 30, 2016. In addition, the amendment provides that each of the parties releases the other party from any claims they have or may have against the other party. The feasibility evaluation allowed Intuitive Surgical to test and evaluate our microcutter technology. The six-month feasibility evaluation of our microcutter technology was completed successfully and Intuitive Surgical exercised its option to initiate a joint development program for an 8-millimeters-in-diameter surgical stapling cartridge for use with the da Vinci Surgical System, and we and Intuitive Surgical entered into a joint development program in which Intuitive Surgical will be responsible for the development work on the stapler and we will be responsible for the development work on the stapler cartridge.
